Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: substrate holding member (claim 1, 12, 13, 14, 20); biasing member (claim 1, 3, 4, 6, 7, 12, 13, 14, 17, 20); pressing member (claim 1, 5, 8, 12, 13, 14, 18, 20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination: substrate holding member (claim 1, 12, 13, 14, 20) shall be interpreted in light of Fig. 6-10 as comprising a clamp or finger or equivalents thereof; biasing member (claim 1, 3, 4, 6, 7, 12, 13, 14, 17, 20) shall be interpreted in light of para. [0059] and Fig.6-10 as comprising a spring or equivalents thereof; pressing member (claim 1, 5, 8, 12, 13, 14, 18, 20) shall be interpreted in light of Fig. 6-10 as comprising a rod or shaft or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8-16, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2016/0240425 A1 hereinafter “Kato ‘425”) in view of Kato et al. (US 2016/0122872 A1 hereinafter “Kato ‘872”).
Regarding claim 1 and 14, Kato ‘425 teaches a substrate holding mechanism (comprising 120; Fig. 2, 3 and 8A-11, para. [0028]) for holding a substrate placed on a turntable (comprising rotary table 2; Fig. 1, 5, 8A-11; para. [0026], [0028]), the substrate holding mechanism (120, Fig. 8A, 8B, 10; para. [0051]-[0077]) comprising: 
a substrate holding member (interpreted under U.S.C. 112f as comprising a clamp or finger or equivalents thereof) (comprising substrate holding member 80, connection member 82, and pressing member 83; Fig. 8A, 8B and 10, paragraph [0052]), provided at a peripheral portion of a stage (comprising mounting portion 24, Fig. 3 and 9, para. [0053]), fixed to a rotating shaft (comprising 81, Fig. 8A and 8B; note: “rotating shaft” is interpreted as comprising a shaft which provides a pivot point for rotation to occur and does not necessarily require the shaft to be movable about its longitudinal axis) disposed below a surface (comprising substrate holding region 25, Fig. 8B, para. [0053]) on which the substrate is placed, and contactable to a side surface of the substrate placed on the stage (comprising 24, Fig. 8A and 8B); 
a biasing member interpreted under U.S.C. 112f as comprising a spring or equivalents thereof (comprising spring 90, Fig. 8A, 8B, 10; para. [0061]) having a first end (i.e. upper end) fixed to the substrate holding member (comprising 83, Fig. 8A and 8B and 10) at a position closer to a center of the stage (comprising 24, Fig. 8A, 8B, 10) than the rotating shaft (comprising 81, Fig. 8A, 8B, 10), and a second end (i.e. lower end) fixed at a position separated from (i.e. away from/spaced from) the substrate holding member (comprising 80, 82, 83, Fig. 8A, 8B, 10) toward (i.e. near) the center of the stage (comprising 24, Fig. 8A, 8B, 10) and below the rotating shaft (comprising 81, Fig. 8A, 8B, 10) {i.e. the second end of the biasing member/spring 90 is below the rotating shaft and is more toward the center of the stage 24 than a portion of the substrate holding member (comprising 80, 82 and 83, Fig. 8A, 8B, 10)}; and 
a pressing member interpreted under U.S.C. 112f as comprising a rod or shaft or equivalent thereof (comprising pushing pin 100, Fig. 8A, 8B, 10) configured to press upwardly a portion of the substrate holding member (comprising 83, Fig. 8A, 8B, 10) where the first end (i.e. upper end) of the biasing member (comprising 90, Fig. 8A, 8B, 10) is fixed {More specifically, the examiner interprets substrate holding member as comprising a plurality sections/portions 80, 82 and 83. The examiner understands that the pressing member 100 presses on portion 83 of the substrate holding member, wherein the biasing member/spring 90 is attached to portion 83 of the substrate holding member}.
Further regarding claim 14, Kato ‘425 teaches a substrate processing apparatus (comprising film formation apparatus, Fig. 1, para.  [0025]) and a vacuum chamber (comprising vacuum container 1 including container main body 12 and ceiling plate 11, Fig. 1-3, 5-7, para. [0025]).
Kato ‘425 does not explicitly teach a stage which is rotatable with respect to the turntable.
However, Kato ‘872 teaches a stage (comprising wafer holder 24, Fig. 4) which is rotatable with respect to the turntable (comprising rotary table 2, Fig. 4) (para. [0040], [0044]). Kato ‘872 further teaches that such a configuration enables improving the in-plane uniformity of film thickness in the circumferential direction on a substrate (para. [0008], [0061], [0072], [0105])
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stage (Kato ‘425: 24, Fig. 8A, 8B, 10) to be rotatable with respect to the turntable (Kato ‘425: 2, Fig. 1, 8A, 8B) in view of teachings of Kato ‘872 to enable improving in-plane uniformity of film thickness in the circumferential direction on a substrate (Kato ‘872: para. [0008], [0105]).
Regarding claim 2 and 15, Kato ‘425 in view of Kato ‘872 teaches all of the limitations of claim 1 and 14 above and Kato ‘425 further teaches wherein the rotating shaft (comprising 81, Fig. 10) is positioned outside the side surface (i.e. edge) of the substrate (W, Fig. 10) in a state where the substrate is placed at the center of the stage (comprising 24, Fig. 10) (note: The rotation shaft 81 of Kato ‘425 is positioned mostly outside of the side surface of the substrate W. The claim does not require the entirety of rotation shaft 81 to be positioned outside the side surface (i.e. edge) of substrate W. Further, one of ordinary skill in the art would appreciate that rearranging the rotating shaft 81 to be entirely outside of the side surface of the substrate W would not significantly change the function of the apparatus).
Regarding claim 3, 6 and 16 Kato ‘425 in view of Kato ‘872 teaches all of the limitations of claim 1, 2 and 14, respectively, above and Kato ‘425 further teaches: wherein the substrate holding member (comprising 80, 82, 83, Fig. 8A, 8B, 11) has an approximate L- shape (as understood from Fig. 8A, 8B, and 11) including a vertical portion (comprising portion of 80 which includes 80a, see annotated Fig. 8A below) extending in an approximately vertical direction, and a horizontal portion (comprising 83, Fig. 8A, 8B, and 11) curved from the vertical portion and extending in an approximately horizontal direction, the rotating shaft (comprising 81, Fig. 8A and 8B) is provided at a curved portion (see annotated Fig. 8A below) of the substrate holding member (comprising 80, 82, 83, Fig. 8A and 8B), a position (comprising 80a, Fig. 8A) of the substrate holding member making contact with the side surface (i.e. edge) of the substrate is located on the vertical portion (see annotated Fig. 8A below), and the position(see annotated Fig. 8A below) where the first end of the biasing member (comprising 90, Fig. 8A and 8B) is fixed is located on the horizontal portion (comprising 83, Fig. 8A and 8B). See annotated and magnified Fig. 8A of Kato ‘425 below.

    PNG
    media_image1.png
    723
    1038
    media_image1.png
    Greyscale

Regarding claim 8 and 18, Kato ‘425 in view of Kato ‘872 teaches all of the limitations of claim 6 and 16, respectively, above and Kato ‘425 further teaches wherein the pressing member (comprising 100, Fig. 8A, 8B and 10) is configured to press the horizontal portion (comprising 83, Fig. 8A, 8B and 10) from below the horizontal portion.
Regarding claim 9, Kato ‘425 in view of Kato ‘872 teaches all of the limitations of claim 6, above and Kato ‘425 further teaches wherein the biasing member (90, Fig. 8A, 8B, 10) is a spring (para. [0061]).
Regarding claim 10, 11, and 19, Kato ‘425 in view of Kato ‘872 teaches all of the limitations of claim 1, 2 and 14, respectively, above and Kato ‘425 further teaches wherein the biasing member (90, Fig. 8A, 8B, 10) is a spring (para. [0061]).
Regarding claim 12 and 20, Kato ‘425 in view of Kato ‘872 teaches all of the limitations of claim 1 and 14 above and Kato ‘425 further teaches wherein the substrate holding member (comprising 80, 82, 83, Fig. 8A and 8B), the biasing member (comprising 90, Fig. 8A and 8B), and the pressing member (comprising 100, Fig. 8A and 8B) of the substrate holding mechanism (comprising 120, Fig. 2, 8A, 8B) are provided at the peripheral portion of the stage (comprising 24, Fig. 8A and 8B), at a plurality of positions (para. [0052]-[0054]).
Regarding claim 13, Kato ‘425 in view of Kato ‘872 teaches all of the limitations of claim 1 above and Kato ‘425 further teaches wherein the substrate holding member (comprising 80, 82, 83, Fig. 8A and 8B), the biasing member (comprising 90, Fig. 8A and 8B), and the pressing member (comprising 100, Fig. 8A and 8B) are provided at the peripheral portion of the stage(comprising 24, Fig. 8A and 8B), at three or more positions (para. [0052]-[0054]).
Allowable Subject Matter
Claims 4, 7, and 17 are objected to as being dependent upon a rejected base claim (i.e. claims 1, 2, 3, 6, 14 and 16), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the above, depending claim 5 is also objected to as being dependent on claim 4 and being dependent on rejected base claim.
Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 4, 7, and 17, closest prior art of record (viz. Kato (US 2016/0240425 A1 hereinafter “Kato ‘425”) in view of Kato et al. (US 2016/0122872 A1 hereinafter “Kato ‘872”) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein the vertical portion tilts toward the center of the stage with respect to the vertical direction, in a state where the first end of the biasing member is on an imaginary line segment connecting the rotating shaft and the second end of the biasing member," in the context of other limitations (i.e. dependency on claims 1, 2, 3, 6, 16 respectively) of the claim. More particularly, “imaginary line segment” is interpreted as an imaginary straight-line segment representing the shortest distance between the rotating shaft and the second end of the biasing member. Though Kato ‘425 teaches a biasing member, vertical portion, and rotating shaft as discussed in detail above in claims rejections, Kato ‘425 does not disclose the position of the first end of the biasing as lying on an imaginary straight-line segment connecting the rotating shaft and the second end of the biasing member nor would one of ordinary skill in the art have any reasonable motivation to configure the specific claim limitations "wherein the vertical portion tilts toward the center of the stage with respect to the vertical direction, in a state where the first end of the biasing member is on an imaginary line segment connecting the rotating shaft and the second end of the biasing member" in the apparatus of Kato ‘425 in view of Kato ‘872.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maekawa et al. (US 5,775,000) teaches a substrate holding mechanism (fixing fingers 14, Fig. 3 and 5) including a substrate holding member (swing finger 16, Fig. 5), a biasing member (spring 20, Fig. 5), rotating shaft (18 and 22, Fig. 5) and a pressing member (opening pin 23, Fig. 5) (col 3 line 24-col 4 line 13) but does not disclose the allowable subject matter as discussed above.
Kuroda (US 2003/0098048 A1) teaches a substrate holding mechanism (Fig. 9A, para. [0084]-[0090]) but does not disclose the allowable subject matter as discussed above.
Smith et al. (US 2005/0076531 A1) teaches a substrate holding mechanism (Fig. 3 and 4, para. [0064]-[0072]), but does not disclose the allowable subject matter as discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716